Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 10, 2020


The Court of Appeals hereby passes the following order:

A21D0126. MARIO D. WESTBROOK v. THE STATE.

      On October 12, 2020, the trial court entered an order dismissing Mario D.
Westbrook’s general demurrer to his indictment. On November 18, 2020, Westbrook
filed an application for discretionary appeal seeking review of the trial court’s order.
We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). We lack jurisdiction to consider an untimely application. See Hill,
supra at 583. Here, Westbrook filed his application 37 days after the trial court’s
order was entered. Even if Westbrook had filed his application in a timely manner,
we would nonetheless lack jurisdiction. The dismissal of Westbrook’s general
demurrer must be appealed in accordance with the interlocutory appeal procedures
set forth in OCGA § 5-6-34 (b) – including obtaining a certificate of immediate
review from the trial court. See OCGA § 5-6-34 (b); Ivey v. State, 210 Ga. App. 782,
783 (437 SE2d 810) (1993) (appeal of order overruling special demurrer required
compliance with interlocutory appeal procedure). Westbrooks’s failure to follow the
proper appellate procedures also deprives us of jurisdiction over this application.
According, this application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/10/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.